The court's finding as to the understanding and agreement of the parties intended by them to be expressed in the lease which they executed, is decisive of the correctness of the action of the court in the rendition of its judgment. The intended meaning of the language used in the lease must control in its interpretation and enforcement, if it is susceptible of that meaning. Upon the latter point there certainly can be no reasonable question. The court, therefore, did not err either in refusing to reform the lease as requested, or in rendering judgment for the plaintiffs for the full amount of their claim.
   There is no error.